Citation Nr: 1631848	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-10 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, right ear.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. N., Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1968 to January 1970, including in the Republic of Vietnam from January 1969 to November 1969.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of August 2010 and August 2013 Decision Review Officer and rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.    

In September 2013, the Board remanded the claim of entitlement to a TDIU to the RO, via the Appeals Management Center in Washington, D.C., for additional development.  While the claim was in remand status, the Veteran properly perfected an appeal of the RO's August 2013 denial of service connection for bilateral hearing loss and tinnitus.  The Board therefore takes jurisdiction of these claims after having merged them with the original claim as part of this appeal.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

First, the Veteran seeks a TDIU based on PTSD, his sole service-connected disability, presently rated 50 percent disabling.  A TDIU may be granted when a claimant's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  If a claimant has only one disability, however, this disability must be rated 60 percent disabling or more.  If the claimant has two or more disabilities, one must be rated at least 40 percent disabling with sufficient additional disability bringing the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those unable to meet this percentage requirement, a TDIU may still be granted but on a different basis.  Under 38 C.F.R. § 4.16(b), if a veteran is found unemployable due to service-connected disability, the AOJ may submit his or her TDIU claim to the Director, Compensation and Pension Service, for extraschedular consideration.  

The record in this case includes medical opinions from two psychologists, one finding that the Veteran is unable to maintain a normal standard of living as a result of physical disabilities (identified as PTSD, alcohol abuse, cognitive difficulties and an ankle injury), the other finding him incapable of sustaining substantial, gainful work activity due to the symptoms associated with his PTSD, to include those caused by alcohol abuse.  The latter opinion identifies the alcohol abuse as secondary to the PTSD so it appears there is sufficient evidence of record to establish that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  The Veteran's PTSD, however, is not yet characterized to include alcohol abuse.  (In the Introduction section of its September 2013 Remand, the Board, with urgency, referred to the AOJ a raised claim of entitlement to service connection for alcohol abuse secondary to the Veteran's PTSD.  The AOJ did not, however, act in response to this referral.)  

Second, the Veteran also seeks service connection for bilateral hearing loss and tinnitus in his right ear on the basis that these conditions developed secondary to in-service noise exposure.  During the course of this appeal, VA afforded the Veteran a VA examination of his ears and hearing, during which an examiner provided an unfavorable opinion, supported by rationale, on the etiology of these conditions.  The examiner specifically indicated that, although the Veteran's military duties placed him at a moderate risk for noise exposure, he did not have hearing loss on discharge and there is no scientific basis supporting delayed-onset, noise-induced hearing loss.  The VA examiner found the tinnitus most likely due to the hearing loss and, as such, ruled out a relationship between the tinnitus and service based on the same rationale.  

Thereafter, the Veteran submitted a succinct opinion from a private Registered Nurse (RN)/Physician's Assistant (PA) finding that years of military service was a contributing factor in the Veteran's hearing loss.  This opinion is inadequate to refute that of the VA examiner as it is unclear upon what basis(es) the PA relied in offering this opinion.  Given its pertinence, however, the Veteran should be afforded an opportunity to secure an addendum opinion from this individual.   

Accordingly, these claims are REMANDED for the following actions:

1.  Advise the Veteran of the importance of obtaining a more detailed opinion from Marti Felder, RN, PA-C, one which explains the basis(es) for relating the Veteran's hearing loss to his service and is supported by medical or scientific findings.  

2.  After obtaining the Veteran's authorization, secure and associate with the record the medical notes upon which Marti Felder, RN, PA-C, relied in offering his August 2012 opinion.  

3.  Determine whether the Veteran's PTSD should be recharacterized to include alcohol abuse, or whether the alcohol abuse should be separately service connected as secondary to the PTSD.  

4.  Rerate the disability(ies). 

5.  If the Veteran's service-connected disability(ies) do(es) not meet the percentage requirements of 38 C.F.R. § 4.16(a), refer his TDIU claim to the Director, Compensation and Pension Service, for extraschedular consideration.  

6.  Once the Director's opinion is associated with the record, readjudicate all claims.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
